Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered.  Prior art Boyd has been used to address the new limitations.  Prior art Scherer et al. continues to read on the limitations related to the poppet.
Please see the rejection below for further detail.
Drawings
The drawings were received on 05/14/2019.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The amendments to the claims overcome the 112 rejections.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lansky et al. (USPN 3420257) in view of Hester (USPN 1957595).

    PNG
    media_image1.png
    383
    349
    media_image1.png
    Greyscale

Figure 1 - Hester Annotated Fig. 2
Regarding Claim 1, Lansky et al. discloses a fluid flow regulator comprising: a body (10) and valve structure (29) disposed within the body, the valve structure regulating delivery fluid pressure and having at least a portion movable between an actuating position and a non-actuating position (Col. 3, Lines 28-53), but does not disclose an actuatable switch; the switch being activated when the portion of the valve structure is in the actuating position, the switch not being activated when the portion of the valve structure is in the non- actuating position.  
Hester teaches an actuatable switch (29) in order to determine the position of the valve so that a user can determine the operating condition from a remote location (Pg. 1, Lines 68-77).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the valve head of Lansky et al. with a switch as taught by Hester in order to determine the position of the valve so that a user can determine the operating condition from a remote location.
Per the Lansky et al./Hester combination elements 28-29 of Hester are attached to element 29 of Lansky et al. such that the actuator pin (Hester Annotated Fig. 2) 
The Lansky et al./Hester combination teaches the switch (Hester, 29) being activated when the portion of the valve structure (Hester, Fig. 2, where the rod portion having element 29 is part of the valve structure because it extends from the valve head of Lansky et al.). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to the switch being activated when the portion is in the actuating position, the switch not being activated when the portion is in the non-actuating position, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP §2144.04(VI)(C).
Based on this configuration the Lansky et al./Hester combination teaches the switch (Hester, 30) being activated when the portion is in the actuating position, the switch not being activated when the portion is in the non-actuating position.
Regarding Claim 2, the Lansky et al./Hester combination teaches the portion of the valve structure is responsive to a change in fluid pressure (Lansky et al., Col. 3, Lines 28-53).  
Regarding Claim 3, the Lansky et al./Hester combination teaches the portion of the valve structure further comprising a poppet (Lansky et al., 34).  
Regarding Claim 4
Regarding Claim 5, the Lansky et al./Hester combination teaches the switch being external to the body (Hester, Fig. 2).  
Regarding Claim 6, the Lansky et al./Hester combination teaches the poppet (Lansky et al., 34) is operatively connected to an actuator pin (Hester Annotated Fig. 2) partially disposed externally of the body and operatively connected to the switch (Hester, 30).  
Regarding Claim 7, the Lansky et al./Hester combination teaches the switch is operatively connected to an indicator that is activated in response to actuation of the switch (Hester et al., Pg. 1, Lines 68-77, where the indicator is the element that alerts the user).  
Regarding Claim(s) 13, the structural limitation of the apparatus described in the claim is recited in Claims 1 and 5.
Regarding Claim(s) 14, the structural limitation of the apparatus described in the claim is recited in Claim 6.
Regarding Claim 15, the Lansky et al./Hester combination teaches the actuator pin (Hester Annotated Fig. 2) is adjacent the switch (Hester, 30), as seen in figure 2 of Hester.
Regarding Claim 16, the Lansky et al./Hester combination teaches the actuator pin (Hester Annotated Fig. 2) pin is movable to actuate the switch (Hester, 30).
Regarding Claim(s) 17
The Lansky et al./Hester combination teaches an actuatable switch (Hester, 30) disposed within the regulator (Hester, 25).
Claims 8-12 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lansky et al. (USPN 3420257) in view of Hester (USPN 1957595), in further view of Scherer et al. (US PGPub 20160377193 A1).
Regarding Claim 8, Lansky et al. does not disclose the poppet further comprises a conductive pneumatic seal.
Scherer et al. teaches a conductive pneumatic seal (14) in order to provide an additional sensor that can determine the erosion of the seal (Para. 21).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the seal of Lansky et al. with a conductive pneumatic seal as taught by Scherer et al. in order to provide an additional sensor that can determine the erosion of the seal.
The Lansky et al./Hester /Scherer et al. combination teaches the poppet (Lansky et al., 34) further comprises a conductive pneumatic seal (Scherer et al., 14).
Regarding Claim 9, the Lansky et al./Hester /Scherer et al. combination teaches the switch being external to the body, as explained in claim 2.
Regarding Claim 10, the Lansky et al./Hester /Scherer et al. combination teaches the switch comprises one or more components of the valve structure (Hester, Fig. 2).
Regarding Claim 11
Regarding Claim(s) 12, the structural limitation of the apparatus described in the claim is recited in Claim 6.
Regarding Claim(s) 18, the structural limitation of the apparatus described in the claim is recited in Claim 10.
Regarding Claim(s) 19, the structural limitation of the apparatus described in the claim is recited in Claim 11.
Regarding Claim(s) 20, the structural limitation of the apparatus described in the claim is recited in Claim 8.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753